Citation Nr: 0013576	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to secondary service connection for arthritis 
of the right hip.

2.  Entitlement to secondary service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO decision that denied secondary 
service connection for arthritis of the right hip and gout 
(both claimed as due to service-connected Crohn's disease).


FINDINGS OF FACT

1.  The veteran developed degenerative arthritis of the right 
hip many years after service (for which he has had a total 
hip replacement).  The right hip arthritis was not caused or 
permanently worsened by a service-connected disability 
including Crohn's disease.

2.  The veteran has not presented competent evidence of a 
plausible claim for secondary service connection for gout.


CONCLUSIONS OF LAW

1.  The veteran's right hip arthritis is not proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (1999).

2.  The claim for secondary service connection for gout is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's established service-connected disabilities (and 
current ratings) include Crohn's disease (60 percent), kidney 
stones (30 percent), duodenal ulcer (10 percent), residuals 
of gallbladder removal (0 percent), and hemorrhoids (0 
percent).  

The veteran served on active duty from January 1953 to 
December 1954.  His service medical records show no arthritis 
of the right hip or other joint and show no gout.  Post-
service medical records do not show right hip arthritis or 
gout until the 1990s.

The veteran was admitted Northwest Medical Center in 
September 1993 for complaints of proximal muscle weakness for 
approximately 2-1/2 weeks duration.  During the admission, he 
reported he had myalgias for 6-8 months.  The impressions 
were possible active Crohn's ileitis, and diffuse myalgias of 
unclear etiology.

In an August 1994 letter, Michael P. Duncombe, M.D, reported 
he evaluated the veteran for discomfort in his lower 
extremities which the veteran said he had for about 1 year.  
He reported that the veteran was on medication for gout.  The 
veteran's history of Crohn's disease was noted.  It was also 
noted that the veteran had right hip arthritis and might need 
hip replacement surgery in the future.  The impressions were 
peripheral neuropathy possibly secondary to Crohn's disease, 
probable nerve root irritation causing left leg discomfort, 
and arthritis of the right hip.  In a September 1994 letter, 
Dr. Duncombe noted that the veteran had arthritis of both 
hips, worse on the right side.  

Outpatient treatment records from Edward E. Engel, M.D., show 
he saw the veteran in December 1995 for evaluation of joint 
pains for many years, mostly of the right hip.  It was 
reported that he had been seen a year and half earlier by 
other doctors and had undergone an MRI.  The official report 
of that study showed no evidence of avascular necrosis, but 
it was reported that one of the reviewing doctors felt this 
was present.  The assessments were right hip pain, suspect 
degenerative process, possibly some avascular necrosis; 
episodic polyarthralgias and tendonitis possibly related to 
his inflammatory bowel disease; muscular pain and spasm; and 
Crohn's disease.  In later records, Dr. Engel noted the 
veteran had osteoarthritis of the hips.

In February 1996 the veteran was admitted to Horizon Hospital 
and underwent a right total hip replacement due to 
degenerative arthritis.  During the admission he developed 
swelling and inflammation of the right great toe.  The final 
diagnoses included osteoarthritis of the right hip, acute 
gout, Crohn's disease, and a number of other ailments.

Private medical records from later in 1996 note 
osteoarthritis of both hips (with the right hip being 
replaced) and episodes of gout. 

In March 1996 the veteran claimed secondary service 
connection for right hip arthritis (requiring a hip 
replacement) and gout, and he asserted that both conditions 
were due to his service-connected Crohn's disease.

On a series of VA examinations in April 1996, the diagnoses 
were Crohn's disease, history of nephrolithiasis, and status 
post right hip replacement.

In April 1996 correspondence, Dr. John F. Steele reported 
that he first saw the veteran in December 1995 for right hip 
pain, X-rays revealed degenerative joint disease, and he 
performed a right hip replacement in February 1996. 

On a July 1996 VA hip examination, it was reported that that 
the veteran underwent a right hip replacement in February 
1996 for degenerative arthritis.  

In September 1996 Richard Druyfus, M.D., reported that the 
veteran had regional enteritis since 1954 that required 3 
surgeries, and had a number of stones over the years.  In 
addition he had rather aggressive degenerative arthritis over 
the last several years.  Dr. Dreyfus offered no opinion as to 
the etiology of degenerative arthritis or any gout.

In September 1996 Richard Heibel, M.D., reported on the 
veteran's cardiac status.  The report of past medical history 
noted that that the veteran had gouty arthritis.  

On a July 1997 VA intestine examination, it was noted that 
the veteran had longstanding treatment for Crohn's disease, 
and had developed kidney stones and arthritis.  It was 
reported that that Drs. Dreyfus and Engel had written letters 
stating that they felt that that Crohn's disease was 
responsible for renal problems and arthritis.  The impression 
was Crohn's disease, history of kidney calculi, history of 
arthritis, and "according to the records" it is felt that 
the Crohn's disease aggravated the other 2 problems.

On a July 1997 VA joints examination, the veteran reported he 
developed the onset of joint pain over the past 7-8 years.  
There was no history of trauma.  It was noted the veteran 
underwent a right total hip replacement in February 1996.  
The doctor said to his knowledge the condition of the right 
hip was not caused by Crohn's disease.

The veteran was admitted to St. Vincent Health Center in 
March 1998 for a left hip replacement for degenerative 
arthritis of that joint.

In October 1998, the RO returned the two July 1997 VA 
examination reports for further comments.  It was noted the 
examinations contained conflicting opinions.  With reference 
to the comments on the intestine examination, the RO pointed 
out that there were records on file showing a relationship 
between the veteran's Crohn's disease and renal problems 
(which led to granting secondary service connection for the 
renal problems) but there were no records of a relationship 
between the Crohn's disease and the right hip arthritis.

In December 1998 the VA doctor who conducted the July 1997 VA 
joints examination reported that he reviewed the veteran's 
claims file and found no connection between the veteran's 
Crohn's disease and the occurrence of the right hip 
osteoarthritis which had required a total hip replacement.  
The doctor noted that the right hip problem was due to normal 
wear and tear of that joint.  The doctor noted the conflict 
in opinions between himself and the VA doctor who conducted 
the July 1997 VA intestine examination (that other doctor had 
since retired) and said he had reviewed the case and files 
with another named doctor who also agreed there was no 
relationship between the veteran's arthritis and the Crohn's 
disease.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The veteran's right hip arthritis 
and gout first appeared in the 1990s, many years after his 
1953-1954 active duty.  It is neither claimed nor shown that 
direct service connection is warranted for these conditions.

Rather, the veteran claims that secondary service connection 
is warranted for right hip arthritis and gout, and he 
maintains that such are related to his service-connected 
Crohn's disease.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected condition.  38 C.F.R. 
§ 3.310.  Secondary service connection may be found when an 
established service-connected condition aggravates (results 
in an additional level of disability) a non-service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's claims for secondary service connection present 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claims are 
well grounded, meaning plausible. If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  For a 
well-grounded claim for secondary service connection, there 
must be medical evidence of a nexus between an established 
service-connected condition and the claimed disability.  
Libertine v. Brown, 9 Vet.App. 521 (1996).

A.  Right hip arthritis 

The veteran's claim for secondary service connection for 
right hip arthritis is well grounded, and the RO has 
fulfilled its duty to assist the veteran with the development 
of his claim.  38 U.S.C.A. § 5107(a).

The veteran claims that his service-connected Crohn's disease 
caused or aggravated right hip arthritis that led to his 
right hip replacement.  The medical evidence shows that he 
developed degenerative arthritis many years after service.  A 
VA doctor who examined the veteran for his service-connected 
intestinal disorder in July 1997 reported that other doctors 
had said that the veteran's Crohn's disease was responsible 
for renal problems and arthritis, and, apparently based on 
the purported opinions of the other doctors, the VA doctor 
opined that the Crohn's disease was aggravating the renal 
problems and arthritis.  However, as pointed out by the RO, 
this opinion is flawed and appears to be based on an 
erroneous assumption, since there are no medical records on 
file to show that right hip arthritis is related to Crohn's 
disease (there are only medical evidence to support secondary 
service connection for kidney stones.)  Two other VA doctors 
have reviewed the veteran's records and found specifically 
that that there is no relationship between the veteran's 
service-connected Crohn's disease and his right hip 
arthritis.  Moreover, other treatment records, including 
records of the right hip replacement, do not mention Crohn's 
disease as an etiological factor in the development or level 
of severity of the degenerative arthritis which led to the 
right hip replacement.  

The Board finds the weight of the credible evidence is that 
the service-connected Crohn's disease neither caused nor 
permanently worsened (aggravated) the veteran's right hip 
arthritis.  The preponderance of the evidence is against the 
claim for secondary service connection for right hip 
arthritis.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

B.  Gout

The threshold question with regard to the claim for secondary 
service connection for gout is whether the veteran has 
presented competent evidence of a well-grounded (plausible) 
claim.  Gout was not shown until the 1990s many years after 
service.  No doctor has linked gout to any of veteran's 
service-connected disorders including Crohn's disease.

Although the veteran contends that his gout is related to his 
service-connected Crohn's disease, as a layman he is not 
competent to render an opinion regarding diagnosis or 
etiology of a disability, and thus his statements in this 
regard do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent competent medical evidence of a nexus between a 
service-connected disorder and the diagnosed gout, the claim 
for secondary service connection must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra; Libertine, 
supra.



ORDER

Secondary service connection for arthritis of the right hip 
is denied.

Secondary service connection for gout is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

